Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of the
thirty-first (31st) day of May, 2016 (the “Effective Date”), by and between WCI
Communities Management, LLC, a Delaware limited liability company (the
“Employer”), its parent WCI Communities, Inc., a Delaware corporation
(“Parent”), WCI Communities, LLC, a Delaware limited liability company
(collectively with the Employer and Parent, the “Company”) and Jonathan F.
Rapaport (the “Executive”).

RECITALS

A. The Executive is currently an employee and a member of the senior management
team of the Company, and the Company and the Executive desire that the terms of
Executive’s employment be governed by the terms of this Agreement commencing on
the Effective Date.

B. In the course of employment with the Company, the Executive has had (and will
continue to have) access to certain confidential information that relates to or
will relate to the business of the Company and its affiliates.

C. The Company desires that any such information not be disclosed to other
parties or otherwise used for unauthorized purposes.

D. The Company previously provided the Executive with that certain notice letter
dated February 26, 2016 (the “Compensation Letter”).

NOW, THEREFORE, in consideration of the above premises and the following mutual
covenants and conditions, the parties agree as follows:

1. Employment. The Company shall employ the Executive as its Senior Vice
President of Homebuilding and Development/President - East Region, and the
Executive hereby accepts such employment on the following terms and conditions.
Subject to the terms and conditions set forth in this Agreement, the Company
agrees to employ the Executive and the Executive agrees to be employed by the
Company for a term starting on the Effective Date and initially ending on
August 31, 2017 (the “Initial Term”); provided that sixty (60) days prior to the
expiration of the Initial Term and sixty (60) days prior to the expiration of
each renewal term thereafter, the Term shall be extended automatically for
successive one (1) year periods; provided further that either party may elect
not to renew this Agreement by giving written notice thereof to the other party
at least sixty (60) days prior to the end of the then current Term. The
employment term described in this Paragraph 1, including the Initial Term and
any renewals thereafter, is referred to in this Agreement as the “Term.” The
Executive understands and agrees that he is an at-will employee, and the
Executive and the Company can, and shall have the right to, terminate the
employment relationship at any time for any or no reason, with or without
notice, and with or without cause, subject to the payment provisions contained
in Paragraph 7 of this Agreement. Nothing contained in this Agreement or any
other agreement shall alter the at-will relationship. In the event that the
Executive ceases to be employed by the Company for any reason, the Executive
shall tender his resignation from all positions he holds with the Company,
effective on the date his employment is terminated.



--------------------------------------------------------------------------------

2. Duties. The Executive shall work for the Company in a full-time capacity. The
Executive shall, during the Term, have the duties, responsibilities, powers, and
authority customarily associated with the position of Senior Vice President of
Homebuilding and Development/President - East Region. The Executive shall report
to, and follow the direction of, the President and Chief Executive Officer (the
“CEO”), In addition to, or in lieu of, the foregoing, the Executive also shall
perform such other and unrelated services and duties as may be assigned to him
from time to time by the CEO, consistent with his position as Senior Vice
President of Homebuilding and Development/President - East Region. The Executive
shall diligently, competently, and faithfully perform all duties, and shall
devote his entire business time, energy, attention, and skill to the performance
of duties for the Company and its affiliates and will use his best efforts to
promote the interests of the Company and its affiliates. It shall not be
considered a violation of the foregoing for the Executive to serve on industry,
civic, religious or charitable boards or committees, so long as such service
does not individually or in the aggregate significantly interfere with the
performance of the Executive’s responsibilities as an employee of the Company in
accordance with this Agreement. The Executive’s principal place of employment
shall be the Company’s offices located in Palm Beach Gardens, Florida, subject
to required travel.

3. Executive Loyalty. Except as permitted under Paragraph 2, the Executive shall
devote all of his time, attention, knowledge, and skill solely and exclusively
to the business and interests of the Company, and the Company shall be entitled
to all benefits and profits arising from or incident to any and all work,
services, and advice of the Executive. The Executive expressly agrees that
during the term of his employment, he shall not engage, directly or indirectly,
as a partner, officer, director, member, manager, stockholder, advisor, agent,
employee, or in any other form or capacity, in any other business similar to
that of the Company. The foregoing notwithstanding, and except as otherwise set
forth in Paragraph 8, nothing herein contained shall be deemed to prevent the
Executive from investing his money in the capital stock or other securities of
any corporation whose stock or securities are publicly-owned or are regularly
traded on any public exchange, nor shall anything herein contained be deemed to
prevent the Executive from otherwise managing his personal investments and
financial affairs.

4. Compensation. During the Term:

A. The Company shall pay the Executive an annualized base salary of $300,000.00
(the “Base Salary”), payable in substantially equal installments in accordance
with the payroll policy from time to time in effect, but in no event less
frequently than monthly. The Executive’s Base Salary shall be subject to
periodic review and adjustment by the Board of Directors of Parent (the “Board”)
or the Compensation Committee of the Board (the “Committee”) as determined
appropriate by the Board or Committee, as the case may be. The Executive’s Base
Salary shall be subject to any payroll or other deductions as may be required to
be made pursuant to law, government order, or by agreement with, or consent of,
the Executive.

B. The Executive shall be eligible to participate in Parent’s Management
Incentive Compensation Plan, or any successor incentive bonus plan of the
Company the

 

2



--------------------------------------------------------------------------------

“Incentive Plan”). The bonus, if any, earned under the Incentive Plan shall be
paid in accordance with the terms of the Incentive Plan (and shall in no event
be paid prior to January 1, or after December 31, of the calendar year following
the plan year to which the bonus relates).

C. The Executive shall be eligible to participate in any stock-based or other
long-term compensation plan established by the Company (as determined by the
Board or the Committee, as applicable).

D. The Company shall include the Executive in any life insurance, disability
insurance, medical, dental or health insurance, vacation, savings, pension and
retirement plans and other benefit plans or programs maintained by the Company
for the benefit of its similarly situated employees.

5. Expenses; Indemnification.

A. The Company shall reimburse the Executive for all reasonable and approved
business expenses, provided the Executive submits paid receipts or other
documentation acceptable to the Company and as required by the Internal Revenue
Service to qualify as ordinary and necessary business expenses under the
Internal Revenue Code of 1986, as amended (the “Code”).

B. The Executive shall be indemnified for actions taken by him as an officer or
director of the Company or any affiliates to the full extent provided under
(1) Parent’s Certificate of Incorporation, as it may be amended and restated
from time to time, and (2) the Indemnification Agreement dated July 1, 2015
between the Company and the Executive, (“Indemnification Agreement”).

6. Termination. The Executive’s services shall terminate upon the first to occur
of the following events:

A. Upon the Executive’s date of death or the date the Executive is given written
notice that he has been determined to be disabled by the Company. For purposes
of this Agreement, the Executive shall be deemed to be disabled if the
Executive, as a result of illness or incapacity, shall be unable to perform
substantially his required duties for a period of four (4) months in any twelve
(12) month period. A termination of the Executive’s employment by the Company
for disability shall be communicated to the Executive by written notice and
shall be effective on the tenth (10th) business day after receipt of such notice
by the Executive, unless the Executive returns to full-time performance of his
duties before such tenth (10th) business day.

B. On the date the Company provides the Executive with written notice that his
employment with the Company is being terminated for “Cause.” For purposes of
this Agreement, the Executive’s employment shall be deemed terminated for Cause
if the Company terminates the Executive’s employment after the Executive:

i. committed any felony or any other act involving fraud, theft,
misappropriation, dishonesty, or embezzlement;

 

3



--------------------------------------------------------------------------------

ii. committed intentional acts that materially impair the goodwill or business
of the Company or cause material damage to its property, goodwill, or business;

iii. refused to, or willfully failed to, perform his material duties hereunder,
which refusal or failure continues for a period of fourteen (14) days following
notice thereof by the Company to the Executive; or

iv. violated any written Company policies or procedures, which violation is not
cured, to the extent susceptible to cure, within fourteen (14) days after the
Company has given written notice to the Executive describing such violation.

Any voluntary termination of employment by the Executive in anticipation of a
termination for Cause under this subparagraph B shall be deemed a termination
for Cause.

C. On the date the Company terminates the Executive’s employment for any reason,
other than a reason otherwise set forth in this Paragraph 6, provided that the
Company shall give the Executive fourteen (14) days written notice prior to such
date of its intention to terminate such employment.

D. On the date the Executive terminates his employment for Good Reason. For
purposes of this Agreement, “Good Reason” means the occurrence, without the
Executive’s written consent, of any of the following events:

i. a material reduction in the Executive’s Base Salary, excluding any such
reduction that affects the Company’s employees generally, or the Company
intentionally fails to pay such Base Salary when due;

ii. an action by the Company resulting in a material adverse change in the
Executive’s title, duties or responsibilities;

iii. a requirement by the Company that the Executive change his principal place
of employment to a location outside of a fifty (50)-mile radius of Palm Beach
Gardens, Florida, subject to required travel; or

iv. upon a Change in Control (as defined below), a material reduction in the
Executive’s opportunity to earn a bonus pursuant to the Incentive Plan in place
immediately prior to a Change in Control,

provided, however, that the occurrence of any event described in this
subparagraph D may only constitute Good Reason if (x) the Executive gives the
Company written notice of his intention to terminate his employment for Good
Reason, stating the event constituting grounds for such termination within sixty
(60) days of the occurrence of such event; (y) the relevant circumstances or
conditions are not remedied by the Company within thirty (30) days after receipt
by the Company of such written notice from the Executive; and (z) the Executive
terminates his employment within one hundred twenty (120) days following the
occurrence of such event.

 

4



--------------------------------------------------------------------------------

E. On the date the Executive terminates his employment for any reason, other
than for Good Reason, provided that the Executive shall give the CEO thirty
(30) days written notice prior to such date of his intention to terminate such
employment. The Company may, in its sole discretion, waive all or a portion of
the thirty (30) day notice period described in the preceding sentence, in which
case the termination under this subparagraph E shall become effective upon the
date designated by the Company.

7. Compensation Upon Termination.

A. General. If the Executive’s employment with the Company is terminated
pursuant to Paragraph 6, the Executive shall be entitled to his Base Salary
through his final date of active employment payable in a lump sum within thirty
(30) days following the date of such termination. In such case, the Executive
also shall be entitled to (1) any benefits mandated under the Consolidated
Omnibus Budget Reconciliation Act of 1985 (COBRA) or required under the terms of
any death, insurance, or retirement plan, program, or agreement provided by the
Company and to which the Executive is a party or in which the Executive is a
participant, including, but not limited to, any short-term or long-term
disability plan or program, if applicable; and (2) reimbursement of any
unreimbursed business expenses incurred by the Executive prior to his date of
termination pursuant to Paragraph 5A of this Agreement.

B. Termination without Cause; Termination for Good Reason. In addition to the
salary, benefits and expense reimbursement described in Paragraph 7A, if the
Executive’s services are terminated (1) pursuant to Paragraph 6C or 6D at any
time prior to the end of the Term, or (2) due to expiration of the Term
following written notice of non-renewal by the Company pursuant to Paragraph 1,
the Executive also shall be entitled to (i) the continuation of his Base Salary
(as determined in Paragraph 4A, at the rate in effect immediately prior to the
date of such termination) (“Salary Continuation”) for a period of six (6) months
(the “Severance Period”) payable in accordance with the payroll policies from
time to time in effect, but in no event less frequently than monthly, commencing
on the payroll date next following the sixtieth (60th) day following the date of
such termination (but with the first payment being a lump-sum payment covering
all payment periods from the date of termination through the date of such first
payment), but in no event later than ninety (90) days following the date of such
termination, (ii) any earned but unpaid bonus under the Incentive Plan for any
previously completed performance period under the Incentive Plan (the “Accrued
Bonus”), to be paid at the same time that bonuses are otherwise paid to
employees under the Incentive Plan; (iii) an amount equal to the target bonus
under the Incentive Plan in the year of termination multiplied by one half
( 1⁄2) (the “Severance Bonus”), payable in a lump sum within sixty (60) days
following the date of such termination; (iv) a pro-rated bonus under the
Incentive Plan, to the extent such plan is still in effect on the date the
Executive’s employment terminates, to be paid at the same time that bonuses are
otherwise paid to employees under the Incentive Plan (the “Pro-Rated Bonus”);
and (v) if the Executive elects COBRA continuation coverage, the Company shall
pay for such health insurance coverage through the Severance Period (or, if
shorter, until the date the Executive becomes eligible for coverage under
another group health plan) at the same rate as it pays for

 

5



--------------------------------------------------------------------------------

health insurance coverage for its active employees (with the Executive required
to pay for any employee-paid portion of such coverage). After the Severance
Period concludes, the Executive shall be responsible for the payment of all
premiums attributable to COBRA continuation coverage. Nothing herein provided,
however, shall be construed to extend the period of time over which such COBRA
continuation coverage otherwise may be provided to the Executive and his
dependents. The Pro-Rated Bonus shall be calculated by the Company by
multiplying the actual bonus, if any, earned by the Executive under the
Incentive Plan (based on actual financial results for the Company through the
full twelve (12) month performance period in which the Executive’s employment
with the Company terminates) by a fraction, the numerator of which shall equal
the number of complete calendar days the Executive was employed by the Company
during such performance period and the denominator of which shall equal the
number of complete calendar days in the full performance period under the
Incentive Plan. Such amount shall be paid to the Executive at the same time that
bonuses are otherwise paid to employees under the Incentive Plan.

C. Death or Disability. In addition to the salary, benefits and expense
reimbursement described in Paragraph 7A, if the Executive’s services are
terminated pursuant to Paragraph 6A at any time prior to the end of the Term, he
shall be entitled to Salary Continuation for a period of three (3) months
following the termination of his employment, payable in equal installments in
accordance with the payroll policies from time to time in effect, but in no
event less frequently than monthly, commencing on the payroll date next
following the sixtieth (60th) day following the date of such termination (but
with the first payment being a lump-sum payment covering all payment periods
from the date of termination through the date of such first payment), but in no
event later than ninety (90) days following the date of such termination,
provided however, that in the event the Executive’s services terminate due to
his death, the three (3) months of Salary Continuation shall be paid in a lump
sum within thirty (30) days following the date of such termination. The amounts,
if any, payable pursuant to the preceding sentence shall be reduced by any
benefits to be received by the Executive or his beneficiary under the terms of
any disability, life insurance or other death benefit plan or program provided
by the Company or its affiliates and to which the Executive is a party or in
which he is a participant as of the date his employment terminates. The
Executive or his beneficiary shall also be entitled to the Accrued Bonus, to be
paid at the same time such bonus, if any, is otherwise payable to employees
under the terms of the Incentive Plan.

D. Change in Control. Notwithstanding anything herein to the contrary, if the
Executive terminates his employment with the Company for Good Reason, or if the
Company terminates the Executive’s employment for any reason other than Cause,
death, or disability, within two (2) years following a Change in Control (as
defined below) or within six (6) months prior to a Change in Control, then in
lieu of the severance benefits described in Paragraph 7B, the Executive shall be
entitled to receive the “Change in Control Severance” as described below.

i. For purposes of this Agreement, the Change in Control Severance shall entitle
the Executive to the following payments and benefits (in addition to the salary,
benefits and expense reimbursement described in Paragraph 7A):

 

6



--------------------------------------------------------------------------------

  1) An amount equal to nine (9) months of the Executive’s Base Salary at the
rate in effect immediately prior such termination, or if greater, the rate in
effect immediately prior to the Change in Control (the “Change in Control
Payment”). The Change in Control Payment shall be payable in a lump sum within
sixty (60) days following the date of such termination. Notwithstanding the
foregoing, in the event the Executive’s services are terminated prior to the
Change in Control, then the Change in Control Payment shall be reduced by any
Salary Continuation he received prior to the Change in Control pursuant to
Paragraph 7B and the remaining amount of the Change in Control Payment shall be
payable in a lump sum within sixty (60) days following the date of the Change in
Control.

 

  2) An amount equal to the greater of: (1) the target bonus under the Incentive
Plan in the year of termination, or (2) the target bonus under the Incentive
Plan for the year immediately preceding the termination multiplied by three
quarters ( 3⁄4) (the “Change in Control Severance Bonus”), payable in a lump sum
within sixty (60) days following the date of such termination. Notwithstanding
the foregoing, in the event the Executive’s services are terminated prior to the
Change in Control, then the Change in Control Severance Bonus shall be reduced
by any Severance Bonus he received prior to the Change in Control pursuant to
Paragraph 7B and the remaining amount of the Change in Control Severance Bonus
shall be payable in a lump sum within sixty (60) days following the date of the
Change in Control.

 

  3)

A pro-rated bonus under the Incentive Plan, to be paid at the same time that
bonuses are otherwise paid to employees under the Incentive Plan (the “Change in
Control Pro-Rated Bonus”). The Change in Control Pro-Rated Bonus shall be an
amount equal to the actual bonus, if any, earned by the Executive under the
Incentive Plan (based on actual financial results for the Company through the
full twelve (12) month performance period in which the Executive’s employment
with the Company terminates) multiplied by a fraction, the numerator of which
shall equal the number of complete calendar days the Executive was employed by
the Company during such performance period and the denominator of which shall
equal the number of complete calendar days in the full performance period under
the Incentive Plan. Notwithstanding the foregoing, to the extent that actual
financial results cannot be determined as a result of the Change in Control, the
Change in Control Pro-Rated Bonus shall be calculated based on the target bonus
under the Incentive Plan in the year of termination. In the event the
Executive’s services are terminated

 

7



--------------------------------------------------------------------------------

  prior to the Change in Control, then the Change in Control Pro-Rated Bonus
shall be reduced by any Pro-Rated Bonus he received prior to the Change in
Control pursuant to Paragraph 7B.

 

  4) Any Accrued Bonus, to be paid at the same time that bonuses are otherwise
paid to employees under the Incentive Plan.

 

  5) To the extent that the Executive and his dependents are receiving benefits
pursuant to COBRA, the Company shall pay for the full cost of such coverage for
a period not to exceed nine (9) months following the termination of his
Employment (or, if shorter, until the date the Executive and his dependents are
no longer eligible to continuation coverage pursuant to COBRA); provided,
however, such reimbursements shall be limited to the coverage in effect at the
time the Executive’s services are terminated.

ii. For purposes of this Agreement, a Change in Control shall be mean:

 

  1) an event or series of events by which any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, but excluding any employee benefit plan of such person or its
subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan, and further excluding
Stonehill Capital Management, LLC (together with its affiliates) and Monarch
Alternative Capital LP (together with its affiliates), becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of
1934), directly or indirectly, of 40% or more of the outstanding shares of
common stock of the Company at a time at which Stonehill and Monarch
collectively own less than 40% of the outstanding shares of common stock of the
Company;

 

  2) there is consummated a merger, consolidation, reorganization, or other
business combination of the Company with any other entity, other than a merger
or consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the combined voting power of
the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation;

 

  3) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company; or

 

8



--------------------------------------------------------------------------------

  4) there is consummated a sale of all or substantially all assets of the
Company and its Subsidiaries (taken as a whole), other than a sale or
disposition of all or substantially all assets of the Company and its
Subsidiaries to an entity, at least fifty percent (50%) of the combined voting
power of the voting securities of which are owned by stockholders of the Company
in substantially the same proportions as their ownership of the Company
immediately prior to such sale.

However, to the extent necessary for the Executive to avoid adverse tax
consequences under Section 409A of the Code, a Change in Control shall not be
deemed to occur unless it constitutes a “change in the ownership or effective
control of a corporation or in the ownership of a substantial portion of the
assets of a corporation” under Treas. Reg. Section 1.409A-3(i)(5), as revised
from time to time, and in the event that such regulations are withdrawn or such
phrase (or a substantially similar phrase) ceases to be defined, as determined
by the Board.

E. Code Section 409A. The Company and the Executive intend that the payments and
benefits provided for in this Agreement either be exempt from Section 409A of
the Code, or be provided for in a manner that complies with Section 409A of the
Code, and any ambiguity herein shall be interpreted so as to be consistent with
the intent of this subparagraph E. In no event whatsoever shall the Company be
liable for any additional tax, interest or penalty that may be imposed on the
Executive by Code Section 409A or damages for failing to comply with
Section 409A. With respect to any reimbursement of expenses to the Executive, as
specified in this Agreement, such reimbursement of expenses shall be subject to
the following conditions: (i) the expenses eligible for reimbursement in one
taxable year shall not affect the expenses eligible for reimbursement in any
other taxable year, except for any medical reimbursement arrangement providing
for the reimbursement of expenses referred to in Section 105(b) of the Code; and
(ii) the reimbursement of an eligible expense shall be made no later than the
end of the year after the year in which such expense was incurred.
Notwithstanding anything contained herein to the contrary, all payments and
benefits under this Paragraph 7 (to the extent such payments and benefits
constitute nonqualified deferred compensation within the meaning of Code
Section 409A) (1) shall be paid or provided only at the time of a termination of
the Executive’s employment that constitutes a “separation from service” from the
Company within the meaning of Section 409A of the Code and the regulations and
guidance promulgated thereunder (determined after applying the presumptions set
forth in Treas. Reg. Section 1.409A-1(h)(1)) and (2) shall be treated as
separate and distinct payments. Further, if the Executive is a “specified
employee” as such term is defined under Section 409A of the Code and the
regulations and guidance promulgated thereunder, any payments described in
Paragraph 7 shall be delayed for a period of six (6) months following the
Executive’s separation of employment to the extent and up to an amount necessary
to ensure such payments are not subject to the penalties and interest under
Section 409A of the Code.

F. Release. Any payments to be made under this Paragraph 7 (other than payments
made under (i) Paragraph 7A or (ii) Paragraph 7C upon termination due to death)
shall be contingent upon the Executive’s execution and non-revocation of a
release agreement, the

 

9



--------------------------------------------------------------------------------

form of which is attached hereto as Exhibit A (the “Release”). The Executive
must sign and tender the Release as described above not later than thirty
(30) days (or any such longer period as may be required by law) following the
Executive’s last day of employment, and if the Executive fails or refuses to do
so, the Executive shall forfeit the right to such payments as would otherwise be
due and payable. If the thirty (30) day period begins in one taxable year and
ends in another taxable year, the payments to commence under this Paragraph 7
must be made in the second taxable year.

G. Code Section 280G. If any payment or benefit due under this Agreement,
together with all other payments and benefits that the Executive receives or is
entitled to receive from the Company or any of its subsidiaries, affiliates or
related entities, would (if paid or provided) constitute an excess parachute
payment for purposes of Section 280G of the Code, the amounts otherwise payable
and benefits otherwise due under this Agreement, or the Executive is entitled to
receive from the Company, any of its subsidiaries, affiliates or related
entities, will either (i) be delivered in full, or (ii) be limited to the
minimum extent necessary to ensure that no portion thereof will fail to be
tax-deductible to the Company by reason of Section 280G of the Code, whichever
of the foregoing amounts, taking into account the applicable federal, state or
local income and employment taxes and the excise tax imposed under Section 4999
of the Code, results in the receipt by the Executive, on an after-tax basis, of
the greatest amount of payments and benefits, notwithstanding that all or some
portion of such payments and/or benefits may be subject to the excise tax
imposed under Section 4999 of the Code. In the event that the payments and/or
benefits are to be reduced pursuant to this subparagraph G, such payments and
benefits shall be reduced such that the reduction of such payments and/or
benefits to the Executive as a result of this subparagraph G is minimized. In
applying this principle, the reduction shall be made in a manner consistent with
the requirements of Section 409A of the Code and where two economically
equivalent amounts are subject to reduction but payable at different times, such
amounts shall be reduced on a pro rata basis but not below zero. All
determinations required to be made under this subparagraph G shall be made by
the Company’s independent public accounting firm which shall provide detailed
supporting calculations both to the Company and the Executive within fifteen
(15) business days of the receipt of notice from the Executive that there has
been a payment or benefit subject to this subparagraph G, or such earlier time
as is requested by the Company.

8. Protective Covenants. The Executive acknowledges and agrees that solely by
virtue of his employment by, and relationship with, the Company, he has acquired
and will acquire “Confidential Information”, as hereinafter defined, as well as
special knowledge of the Company’s relationships with its customers and
suppliers, and that, but for his association with the Company, the Executive
would not or will not have had access to said Confidential Information or
knowledge of said relationships. The Executive further acknowledges and agrees
(i) that the Company has long term, near-permanent relationships with its
customers and suppliers, and that those relationships were developed at great
expense and difficulty to the Company over several years of close and continuing
involvement; and (ii) that the Company’s relationships with its customers and
suppliers are and will continue to be valuable, special and unique assets of the
Company. In return for the consideration described in this Agreement, and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and as a condition precedent to the Company entering into this
Agreement, and as an inducement to the Company to do so, the Executive hereby
represents, warrants, and covenants as follows:

 

10



--------------------------------------------------------------------------------

A. The Executive has executed and delivered this Agreement as his free and
voluntary act, after having determined that the provisions contained herein are
of a material benefit to him, and that the duties and obligations imposed on him
hereunder are fair and reasonable.

B. The Executive has read and fully understands the terms and conditions set
forth herein, has had time to reflect on and consider the benefits and
consequences of entering into this Agreement, and has had the opportunity to
review the terms hereof with an attorney or other representative, if he so
chooses.

C. The execution and delivery of this Agreement by the Executive does not
conflict with, or result in a breach of or constitute a default under, any
agreement or contract, whether oral or written, to which the Executive is a
party or by which the Executive may be bound. In addition, the Executive has
informed the Company of, and provided the Company with copies of, any
non-competition, confidentiality, work-for-hire or similar agreements to which
the Executive is subject or may be bound.

D. In consideration for any amounts due to the Executive under Paragraph 7 of
this Agreement, the Executive agrees that, during the time of his employment
with the Company and, except as otherwise set forth in this Paragraph 8D, for a
period of six (6) months after a voluntary or involuntary termination of the
Executive’s employment, for any reason whatsoever or for no reason, the
Executive shall not: (1) engage in any of the activities listed in subparagraphs
D(i) and D(ii) below anywhere in the United States of America or in any other
place or venue where the Company or any affiliate, subsidiary, or division
thereof now conducts or operates, or during such period conducts or operates,
its business prior to the date of the Executive’s termination of employment, or
(2) engage in any of the activities listed in subparagraphs D(iii) and D(iv)
below anywhere in the State of Florida or any other state that the Company does
Business (as defined below) during the term of this Agreement. The Executive
shall not:

i. directly or indirectly, contact, solicit or accept if offered to the
Executive, or direct any person, firm, corporation, association or other entity
to contact, solicit or accept if offered to it, any of the Company’s customers,
prospective customers, or suppliers (as hereinafter defined) for the purpose of
providing any products and/or services that are the same as or similar to the
products and services provided by the Company to its customers during the term
hereof; or

ii. solicit or accept if offered to him, with or without solicitation, on his
own behalf or on behalf of any other person, the services of any person who the
Executive knows or should have known is a then current employee of the Company
(or was an employee of the Company during the year preceding such solicitation),
nor solicit any of the Company’s then current employees (or an

 

11



--------------------------------------------------------------------------------

individual who was employed by or engaged by the Company during the year
preceding such solicitation) to terminate employment or an engagement with the
Company, nor agree to hire any then current employee (or an individual who was
an employee of the Company during the year preceding such hire) of the Company
into employment with himself or any company, individual or other entity; or

iii. directly or indirectly, whether as an investor (excluding investments
representing less than one percent (1%) of the common stock of a public
company), lender, owner, stockholder, officer, director, consultant, employee,
agent, salesperson or in any other capacity, whether part-time or full-time,
become associated with any business involved in the development, design,
construction, operation or sales of: (a) residential homes or communities,
(b) real estate, or (c) golf courses (the “Business”);

iv. act as a consultant, advisor, officer, manager, agent, director, partner,
independent contractor, owner, or employee for or on behalf of any of the
Company’s customers, prospective customers, or suppliers with respect to or in
any way with regard to any aspect of the Business.

Notwithstanding the foregoing, this Paragraph 8D shall not apply to any
activities listed in subparagraphs D(i) through D(iv), which the Executive
engages in on behalf of the Company during the time of his employment with the
Company.

In the event of any breach of this subparagraph D, the Executive agrees that the
six (6) month restricted period shall be tolled during the time of such breach.

E. The Executive acknowledges and agrees that the scope described above is
necessary and reasonable in order to protect the Company in the conduct of its
business and that, if the Executive becomes employed by another employer, he
shall be required to disclose the existence of this Paragraph 8 to such employer
and the Executive hereby consents to and the Company is hereby given permission
to disclose the existence of this Paragraph 8 to such employer.

F. For purposes of this Paragraph 8, “customer” shall be defined as any person,
firm, corporation, association, or entity that is or was doing business with the
Company within the twelve (12) month period immediately preceding termination of
the Executive’s employment. For purposes of this Paragraph 8, “prospective
customer” shall be defined as any person, firm, corporation, association, or
entity contacted or solicited by the Company or the Executive (whether directly
or indirectly) or who contacted the Company or the Executive (whether directly
or indirectly) within the twelve (12) month period immediately preceding
termination of the Executive’s employment for the purpose of having such
persons, firms, corporations, associations, or entities become a customer of the
Company. For purposes of this Paragraph 8, “supplier” shall be defined as any
person, firm, corporation, association, or entity who is or was doing business
with the Company or who was contacted or solicited by the Company or the
Executive on Company’s behalf (whether directly or indirectly) or who

 

12



--------------------------------------------------------------------------------

contacted or solicited the Company or the Executive for Company work (whether
directly or indirectly) within the twelve (12) month period immediately
preceding termination of the Executive’s employment.

G. The Executive agrees that both during his employment and thereafter the
Executive will not, for any reason whatsoever, use for himself or disclose to
any person not employed by the Company any “Confidential Information” of the
Company acquired by the Executive during his relationship with the Company, both
prior to and during the term of this Agreement, except as specifically provided
herein. The Executive further agrees to use Confidential Information solely for
the purpose of performing duties with, or for, the Company and further agrees
not to use Confidential Information for his own private use or commercial
purposes or in any way detrimental to the Company. The Executive agrees that
“Confidential Information” includes but is not limited to: (1) any financial,
engineering, business, planning, operations, services, potential services,
products, potential products, technical information and/or know-how,
organization charts, formulas, business plans, production, purchasing,
marketing, pricing, sales, profit, personnel, customer, broker, supplier, or
other lists or information of the Company; (2) any papers, data, records,
processes, methods, techniques, systems, models, samples, devices, equipment,
compilations, invoices, customer lists, or documents of the Company; (3) any
confidential information or trade secrets of any third party provided to the
Company in confidence or subject to other use or disclosure restrictions or
limitations; and (4) any other information, written, oral, or electronic,
whether existing now or at some time in the future, whether pertaining to
current or future developments, and whether previously accessed during the
Executive’s tenure with the Company or to be accessed during his future
employment with the Company, which pertains to the Company’s affairs or
interests or with whom or how the Company does business. The Company
acknowledges and agrees that Confidential Information does not include
(i) information properly in the public domain, or (ii) information in the
Executive’s possession prior to the date of his original employment with the
Company (or its predecessors), except to the extent that such information is or
has become a trade secret of the Company or is or otherwise has become the
property of the Company. Notwithstanding anything to the contrary above, from
time to time in the execution of the Executive’s duties hereunder, the Executive
may disclose Confidential Information to unaffiliated third parties in
connection with potential business transactions on behalf of Company (for
example, an asset sale or acquisition), provided that any such third parties
execute a confidentiality agreement with respect to such Confidential
Information.

H. Except as otherwise permitted in subparagraph G above, in the event that the
Executive intends to communicate information to any individual(s), entity or
entities (other than the Company), to permit access by any individual(s), entity
or entities (other than the Company), or to use information for the Executive’s
own account or for the account of any individual(s), entity or entities (other
than the Company) and such information would be Confidential Information
hereunder but for the exceptions set out at (i) and (ii) of subparagraph G of
this Agreement, the Executive shall notify the Company of such intent in
writing, including a description of such information, no less than fifteen
(15) days prior to such communication, access or use.

 

13



--------------------------------------------------------------------------------

I. During and after the term of employment hereunder, the Executive will not
remove from the Company’s premises any documents, records, files, notebooks,
correspondence, reports, video or audio recordings, computer printouts, computer
programs, computer software, price lists, microfilm, drawings or other similar
documents containing Confidential Information, including copies thereof, whether
prepared by him or others, except in connection with the performance of his
duties, and in such cases, will promptly return such items to the Company. Upon
termination of his employment with the Company, all such items including
summaries or copies thereof, then in the Executive’s possession, shall be
returned to the Company immediately.

J. The Executive recognizes and agrees that all ideas, inventions, patents,
copyrights, copyright designs, trade secrets, trademarks, processes,
discoveries, enhancements, software, source code, catalogues, prints, business
applications, plans, writings, and other developments or improvements and all
other intellectual property and proprietary rights and any derivative work based
thereon (the “Inventions”) made, conceived, or completed by the Executive, alone
or with others, during the term of his employment, whether or not during working
hours, that are within the scope of the Company’s business operations or that
relate to any of the Company’s work or projects (including any and all
inventions based wholly or in part upon ideas conceived during the Executive’s
employment with the Company), are the sole and exclusive property of the
Company. The Executive further agrees that (1) he will promptly disclose all
Inventions to the Company and hereby assigns to the Company all present and
future rights he has or may have in those Inventions, including without
limitation those relating to patent, copyright, trademark or trade secrets; and
(2) all of the Inventions eligible under the copyright laws are “work made for
hire.” At the request of the Company, the Executive will do all things deemed by
the Company to be reasonably necessary to perfect title to the Inventions in the
Company and to assist in obtaining for the Company such patents, copyrights or
other protection as may be provided under law and desired by the Company,
including but not limited to executing and signing any and all relevant
applications, assignments or other instruments. Notwithstanding the foregoing,
the Company hereby notifies the Executive that the provisions of this
Paragraph 8 shall not apply to any Inventions for which no equipment, supplies,
facility or trade secret information of the Company was used and which were
developed entirely on the Executive’s own time, unless (1) the Invention relates
(i) to the business of the Company, or (ii) to actual or demonstrably
anticipated research or development of the Company, or (2) the Invention results
from any work performed by the Executive for the Company.

K. The Executive acknowledges and agrees that all customer lists, supplier
lists, and customer and supplier information, including, without limitation,
addresses and telephone numbers, are and shall remain the exclusive property of
the Company, regardless of whether such information was developed, purchased,
acquired, or otherwise obtained by the Company or the Executive. The Executive
agrees to furnish to the Company on demand at any time during the term of this
Agreement, and upon termination of this Agreement, his complete list of the
correct names and places of business and telephone numbers of all of its
customers served by him, including all copies thereof wherever located. The
Executive recognizes and agrees that he has no expectation of privacy with
respect to the Company’s telecommunications, networking or information
processing systems (including, without limitation, stored computer files, email
messages and voice messages) and that the Executive’s activity and any files or
messages on or using any of those systems may be monitored at any time without
notice.

 

14



--------------------------------------------------------------------------------

L. The Company does not wish to incorporate any unlicensed or unauthorized
material into its products or services or those of its subsidiaries. Therefore,
the Executive agrees that he will not knowingly disclose to the Company, use in
the Company’s business, or cause the Company to use, any information or material
which is confidential or proprietary to any third party including, but not
limited to, any former employer, competitor or client, unless the Company has a
right to receive and use such information. The Executive will not incorporate
into his work any material which is subject to the copyrights of any third party
unless the Company has a written agreement with such third party or otherwise
has the right to receive and use such information.

M. It is agreed that any breach or threatened breach of any of the Executive’s
covenants contained in this Paragraph 8 will result in irreparable harm and
continuing damages to the Company and its business and that the Company’s remedy
at law for any such breach or threatened breach will be inadequate and,
accordingly, in addition to any and all other remedies that may be available to
the Company at law or in equity in such event, any court of competent
jurisdiction may issue a decree of specific performance or issue a temporary and
permanent injunction, without the necessity of the Company posting bond or
furnishing other security and without proving special damages or irreparable
injury, enjoining and restricting the breach, or threatened breach, of any such
covenant, including, but not limited to, any injunction restraining the
Executive from disclosing, in whole or part, any Confidential Information. The
Executive acknowledges the truthfulness of all factual statements in this
Agreement and agrees that he is estopped from and will not make any factual
statement in any proceeding that is contrary to this Agreement or any part
thereof. The Executive further agrees to pay all of the Company’s costs and
expenses, including reasonable attorneys’ and accountants’ fees, incurred in
enforcing such covenants, should a Court make a final determination that the
Executive knowingly violated one or more of such covenants.

9. Notices. Any and all notices required in connection with this Agreement shall
be deemed adequately given only if in writing and (a) personally delivered, or
sent by first class, registered or certified mail, postage prepaid, return
receipt requested, or by recognized overnight courier, (b) sent by facsimile,
provided a hard copy is mailed on that date to the party for whom such notices
are intended, or (c) sent by other means at least as fast and reliable as first
class mail. A written notice shall be deemed to have been given to the recipient
party on the earlier of (a) the date it shall be delivered to the address
required by this Agreement; (b) the date delivery shall have been refused at the
address required by this Agreement; (c) with respect to notices sent by mail or
overnight courier, the date as of which the Postal Service or overnight courier,
as the case may be, shall have indicated such notice to be undeliverable at the
address required by this Agreement; or (d) with respect to a facsimile, the date
on which the facsimile is sent and receipt of which is confirmed. Any and all
notices referred to in this Agreement, or which either party desires to give to
the other, shall be addressed to his residence in the case of the Executive, or
to its principal office in the case of the Company.

10. Waiver of Breach. A waiver by either party of a breach of any provision of
this Agreement by the other party shall not operate or be construed as a waiver
or estoppel of any subsequent breach by such other party. No waiver shall be
valid unless in writing and signed by the party charged (or its authorized
officer).

 

15



--------------------------------------------------------------------------------

11. Assignment. The Executive acknowledges that the services to be rendered by
him are unique and personal. Accordingly, the Executive may not assign any of
his rights or delegate any of his duties or obligations under this Agreement.
The rights and obligations of the Company under this Agreement shall inure to
the benefit of and shall be binding upon the successors and assigns of the
Company.

12. Entire Agreement. This Agreement together with the Indemnification Agreement
(as described in Paragraph 5B above) and Release sets forth the entire and final
agreement and understanding of the parties and contains all of the agreements
made between the parties with respect to the subject matter hereof. This
Agreement supersedes any and all other agreements, either oral or in writing,
between the parties hereto, with respect to the subject matter hereof and, in
the event of any conflict between this Agreement and the Compensation Letter,
this Agreement shall control. No change or modification of this Agreement shall
be valid unless in writing and signed by the Company and the Executive. The
Company agrees that the Board or the Committee, as applicable, shall meet prior
to the end of the applicable Term to determine whether this Agreement should be
extended or amended at such time.

13. Severability. If any provision of this Agreement shall be found invalid or
unenforceable for any reason, in whole or in part, then such provision shall be
deemed modified, restricted, or reformulated to the extent and in the manner
necessary to render the same valid and enforceable, or shall be deemed excised
from this Agreement, as the case may require, and this Agreement shall be
construed and enforced to the maximum extent permitted by law, as if such
provision had been originally incorporated herein as so modified, restricted, or
reformulated or as if such provision had not been originally incorporated
herein, as the case may be. The parties further agree to seek a lawful
substitute for any provision found to be unlawful; provided, that, if the
parties are unable to agree upon a lawful substitute, the parties desire and
request that a court or other authority called upon to decide the enforceability
of this Agreement modify those restrictions in this Agreement that, once
modified, will result in an agreement that is enforceable to the maximum extent
permitted by the law in existence at the time of the requested enforcement.

14. Headings. The headings in this Agreement are inserted for convenience only
and are not to be considered a construction of the provisions hereof.

15. Execution of Agreement. This Agreement may be executed in several
counterparts, each of which shall be considered an original, but which when
taken together, shall constitute one agreement.

16. Recitals. The recitals to this Agreement are incorporated herein as an
integral part hereof and shall be considered as substantive and not precatory
language.

17. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Florida, without reference to its
conflict of law

 

16



--------------------------------------------------------------------------------

provisions. Furthermore, the Executive agrees and consents to submit to personal
jurisdiction in the state of Florida in any state or federal court of competent
subject matter jurisdiction situated in Lee County, Florida. The Executive
further agrees that the sole and exclusive venue for any suit arising out of, or
seeking to enforce, the terms of this Agreement shall be in a state or federal
court of competent subject matter jurisdiction situated in Lee County, Florida.
In addition, the Executive waives any right to challenge in another court any
judgment entered by such Florida court or to assert that any action instituted
by the Company in any such court is in the improper venue or should be
transferred to a more convenient forum. Further, the Executive waives any right
he may otherwise have to a trial by jury in any action to enforce the terms of
this Agreement.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have set their signatures on the date first
written above.

 

WCI Communities Management, LLC:    EXECUTIVE: a Delaware limited liability
company      By:   

/s/ Vivien Hastings

  

/s/ Jonathan Rapaport

Its:    Sr. Vice President and General Counsel    Jonathan F. Rapaport WCI
Communities, LLC:    WCI Communities, Inc.: a Delaware limited liability company
   a Delaware corporation By:   

/s/ Vivien Hastings

   By:  

/s/ John McGoldrick

Its:    Sr. Vice President and General Counsel    Its:   Sr. Vice President

Signature Page to Employment Agreement



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE OF CLAIMS

1. Jonathan F. Rapaport (“Executive”), for himself and his family, heirs,
executors, administrators, legal representatives and their respective successors
and assigns, in exchange for the consideration received under the Employment
Agreement to which this release is attached as Exhibit A (the “Employment
Agreement”), does hereby release and forever discharge WCI Communities
Management, LLC, a Delaware limited liability company (the “Employer”), its
parent WCI Communities, Inc., a Delaware corporation (“Parent”), WCI
Communities, LLC, a Delaware limited liability company (collectively with the
Employer and Parent, the “Company”) its subsidiaries, affiliated companies,
successors and assigns, and its current or former directors, officers or
shareholders in such capacities (collectively with the Company, the “Released
Parties”) from any and all actions, causes of action, suits, controversies,
claims and demands whatsoever, for or by reason of any matter, cause or thing
whatsoever, whether known or unknown including, but not limited to, all claims
under any applicable laws arising under or in connection with Executive’s
employment or termination thereof, whether for tort, breach of express or
implied employment contract, wrongful discharge, intentional infliction of
emotional distress, or defamation or injuries incurred on the job or incurred as
a result of loss of employment. Executive acknowledges that the Company
encouraged him to consult with an attorney of his choosing, and through this
General Release of Claims encourages him to consult with his attorney with
respect to possible claims under the Age Discrimination in Employment Act
(“ADEA”) and that he understands that the ADEA is a Federal statute that, among
other things, prohibits discrimination on the basis of age in employment and
employee benefits and benefit plans. Without limiting the generality of the
release provided above, Executive expressly waives any and all claims under ADEA
that he may have as of the date hereof. Executive further understands that by
signing this General Release of Claims he is in fact waiving, releasing and
forever giving up any claim under the ADEA as well as all other laws within the
scope of this paragraph 1 that may have existed on or prior to the date hereof.
Notwithstanding anything in this paragraph 1 to the contrary, this General
Release of Claims shall not apply to (i) any rights to receive any payments or
benefits due after the date this General Release of Claims is executed to which
Executive is entitled under COBRA, the Employment Agreement or any other
compensation or employee benefit plans in which Executive is eligible to
participate at the time of execution of this General Release of Claims, (ii) any
rights or claims that may arise as a result of events occurring after the date
this General Release of Claims is executed, (iii) any indemnification and
advancement rights Executive may have as a former employee, officer or director
of the Company or its subsidiaries or affiliated companies including, without
limitation, any rights arising pursuant to the articles of incorporation, bylaws
and any other organizational documents of the Company or any of its
subsidiaries, the Indemnification Agreement between the Company and Executive
dated as of July 1, 2015, as may be amended from time to time or any other
similar arrangement or agreement (iv) any claims for benefits under any
directors’ and officers’ liability policy maintained by the Company or its
subsidiaries or affiliated companies in accordance with the terms of such
policy, and (v) any rights as a holder of equity securities of the Company
(clauses (i) through (v), the “Reserved Claims”).

2. Executive represents that he has not filed against the Released Parties any
complaints, charges, or lawsuits arising out of his employment, or any other
matter arising on or prior to the date of this General Release of Claims other
than Reserved Claims, and covenants



--------------------------------------------------------------------------------

and agrees that he will never individually or with any person file, or commence
the filing of any lawsuits, complaints or proceedings with any governmental
agency, or against the Released Parties with respect to any of the matters
released by Executive pursuant to paragraph 1 hereof (a “Proceeding”); provided,
however, Executive shall not have relinquished his right to (i) commence a
Proceeding to challenge whether Executive knowingly and voluntarily waived his
rights under ADEA; (ii) file a charge with an administrative agency or take part
in any agency investigation or (iii) commence a Proceeding pursuant to the
Reserved Claims. Executive does agree, however, that he is waiving his right to
recover any money in connection with such an investigation or charge filed by
him or by any other individual, or a charge filed by the Equal Employment
Opportunity Commission or any other federal, state or local agency, except as
prohibited by law.

3. Executive hereby acknowledges that the Company has informed him that he has
up to twenty-one (21) days to sign this General Release of Claims and he may
knowingly and voluntarily waive that twenty-one (21) day period by signing this
General Release of Claims earlier. Executive also understands that he shall have
seven (7) days following the date on which he signs this General Release of
Claims within which to revoke it by providing a written notice of his revocation
to the Company.

4. Executive acknowledges that this General Release of Claims will be governed
by and construed and enforced in accordance with the internal laws of the State
of Florida applicable to contracts made and to be performed entirely within such
State.

5. Executive acknowledges that he has read this General Release of Claims, that
he has been advised that he should consult with an attorney before he executes
this general release of claims, and that he understands all of its terms and
executes it voluntarily and with full knowledge of its significance and the
consequences thereof.

6. This General Release of Claims shall take effect on the eighth day following
Executive’s execution of this General Release of Claims unless Executive’s
written revocation is delivered to the Company within seven (7) days after such
execution.

 

 

 

                    , 20        